GIFFEN, P. J.
The court of common pleas confirmed the report of the referee in all respects, except the finding and conclusion of law that the stockholders of the Patton Company could be held for the statutory liability, and upon that issue dismissed such defendants with their costs. From this latter judgment the First National Bank of Wellson gave notice of and did take an appeal.
Its interest in the action was not separate and distinct from that of the stockholders. It sought to recover the amount of its claims from the stockholders to the extent their stock was unpaid as well as under the statutory liability, while they resisted payment from either source. The decree, although severed in the journal entry, was one finding and judgment in favor of the bank and against the stockholders, although one fund only could be resorted to for satisfaction. We are of the opinion that neither Gen. Code 12224 nor 12231 authorizes a party to split up his cause, so as to appeal from that part of the judgment which is unfavorable, and leave standing that part which is favorable. Branch v. Dick, 14 Ohio St. 551, 557; Wright v. Telegraph Co, 2 Circ. Dec. 375 (4 R. 375).
The appeal will therefore be dismissed.
Smith and Swing, JJ., concur.